On behalf of the Republic of San Marino
and on my own behalf, I wish, first of all, to congratulate
Mr. Didier Opertti on his election as President of the
General Assembly and to wish him all success in his work.
I also wish to assure him and the Secretary-General of the
full support of my Government for their unceasing and
valuable efforts.
I would also like to take this opportunity to thank
Mr. Hennadiy Udovenko for his work as President during
the last session of the General Assembly.
1998 is an historic year for our Organization. We are
celebrating the fiftieth anniversary of the Universal
Declaration of Human Rights, which has always been, and
today remains, a milestone for democracy and for the
safeguard of the inalienable rights of human beings.
The Republic of San Marino, during the more than 16
centuries of its existence, has always promoted respect for
human rights. Today more than ever before, the principles
contained in the Declaration represent the essence of a
civilized way of living together in modern society.
Therefore my Government decided to finance the
project of the United Nations High Commissioner for
Human Rights entitled “Global Dissemination of the
Universal Declaration of Human Rights”. This project aims
at making the Declaration accessible and understandable to
a wider number of people, by preparing a compendium of
translations of this important text into 250 of the world’s
most widely spoken languages. With this small but
meaningful gesture, San Marino wishes to celebrate the
fiftieth anniversary of the Declaration and to make a
contribution to the dissemination of the fundamental
humanitarian principles contained therein.
Experience has taught us, at a high cost, that where
there is no peace, there is no respect for human rights. I
believe the United Nations should play an active role in the
maintenance of peace, especially where it is weakest and
most precarious. This is vitally important. It should be the
personal responsibility of every human being to carry out
his or her own duty in the context of the international
community.
Sadly, we have recently once again confronted
another dramatic issue: the problem of terrorism. We
must all cooperate to prevent it from spreading any
farther. We must combat terrorism and condemn it,
always and by all possible means.
Nuclear tests in the Asian region are a new and
worrying problem, one that is going to be characteristic
our era. This problem could represent the beginning of a
new season of anxiety and danger for all mankind if the
international community, and the United Nations in
particular, is unable to prevent it. The Republic of San
Marino, like many other States, is against any initiative
aimed at provoking an escalation of the nuclear threat and
will do all in its power to prevent this from happening.
Our generation, and the ones to come, must not know
these fears or the destructive ambitions that could
annihilate our entire planet.
Unfortunately, in our opinion the present
international legal instruments have proven insufficient to
fight the proliferation of nuclear weapons. This
proliferation has taken on a new profile because of the
will to acquire a more influential and prestigious position
at the national and international levels, while the peaceful
and constructive uses of this energy are forgotten or
deliberately denied.
My country deems that the United Nations must lead
the international community to strengthen those
instruments capable of preventing and repressing
international crimes which until now have merely been
the object of moral condemnation. With this in mind, our
Republic took part in the Diplomatic Conference on the
Establishment of an International Criminal Court in Rome
last June and July. San Marino contributed to the work of
the Conference because it is convinced that such a court
could represent an effective and strong deterrent to crimes
against peoples or any ethnic group. The court established
by this Conference will represent not only a hope for but
also an instrument of protection for the victims of
oppression, as well as a point of reference for all those
who believe in the absolute value of justice and in respect
for human beings.
San Marino follows with particular attention the
debate on the death penalty. Our civil and cultural
consciousness entitles us to do so. In 1865, San Marino
became the first country in Europe to abolish capital
punishment, though in fact it had not been applied for
centuries. The Government and people of San Marino
deeply believe that death imposed by law cannot represent
19


a valid protection for society, nor can it be a deterrent to
crime.
Our criminal code, in which sanctions have a
rehabilitative as well as a punitive function, rejects capital
punishment, defining it as “a residual of vindictive justice”.
For these reasons, I wish to express the support of the
Republic of San Marino for all initiatives that, like the
resolution adopted this year by the Commission on Human
Rights, aim at the abolition or limitation of the death
penalty.
The nations of the world differ geographically,
ethnically, economically and culturally, but all of them have
a common substantial and undeniable responsibility towards
young people. If we are not able today to put an end to
wars and poverty, future generations will have to fight
arduous and complex battles arising from the degeneration
and wounds that currently afflict humanity, as it moves
towards the third millennium.
It is a question not only of doing away with age-old
geopolitical imbalances but, and primarily, of rediscovering
values and principles that are capable of offering all people
of the world, and especially young people, the cultural
means to fight for freedom, development and mutual
understanding. That is a challenge based on solidarity and
personal values. Given that perspective, San Marino
considers the moral and professional growth of young
people to be a priority. Our school system is based on
personal development, focuses on the job market and
respect for environment and encourages young people to
take part in the social lives of their communities.
The need for reform in the United Nations is a
concept widely shared by all Members of this Organization,
thanks in particular to the input of the Secretary-General,
who started a slow but irreversible process which will lead
to the rationalization and updating of all its principal
organs. Some of those reforms, such as the reform of the
Security Council, must, because of their significance, be
approved by consensus only — a consensus that sadly is
yet to be reached. We have confidence in the steadfast
commitment of the President of the General Assembly and
in his substantial role in leading the Working Group on the
reform of the Security Council to an equitable and
unanimous solution that fully respects the principles of the
Charter.
San Marino is among those countries that are strongly
convinced of the need for reform so as to guarantee for the
United Nations the functions and the role that form the
basis of its nature and its existence. We are absolutely
aware of how important it is for the Organization to
strengthen its presence and its prestige, which derive from
more than 50 years of activity in the service of peace and
the protection of human rights. We are moreover
convinced that this noble mandate has today its own
raison d’être, and that it must be supported with
determination, consistency and loyalty. We should also
have the courage and humility to be able to give up
something in the name of the higher interest of all
countries and all peoples who form part of the
international community.








